Citation Nr: 0026507	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-20 473	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from April 1962 to April 1963.  
This appeal arises from a January 1998 rating decision which 
reopened the previously denied claim of service connection 
for an acquired psychiatric disorder, but continued denial of 
service connection.  


REMAND

The veteran's service medical records include a report of his 
separation examination in March 1963, with a diagnosis of 
schizoid personality.  

On VA examination in November 1963, the examining 
neuropsychiatrist diagnosed passive-aggressive personality 
disorder, passive-dependent type.  In a December 1963 rating 
decision, the RO denied service connection for a nervous 
disorder concluding, in effect, that only a personality 
disorder had been diagnosed in service, and on post-service 
VA examination, and such disorder was not a disease or injury 
for purposes of VA regulations authorizing disability 
compensation benefits.  See 38 C.F.R. § 3.303(c).  

Subsequent to the December 1963 rating decision, a letter 
from William R. King, M.D., and dated December 1963, was 
associated with the claims folder.  Dr. King indicated that 
he had been a senior psychiatrist with the VA Regional Office 
in Philadelphia, Pennsylvania for many years.  Dr. King 
reported that he had had an opportunity to review the 
veteran's military records, and had concluded that symptoms 
identified as a nervous condition were actually paranoid 
schizophrenia.  Dr. King noted that he had seen the veteran 
weekly for more than 20 visits, and Dr. King opined that the 
veteran's schizophrenic reaction to life situations was 
either non-existent or non-apparent prior to the time he was 
stationed overseas during service.  Dr. King believed that 
stresses associated with the veteran's military service 
precipitated a schizophrenic withdrawal.  

The RO thereafter sought to further develop the record.  In a 
September 1964 letter, the veteran's representative indicated 
that no additional records of medical treatment of the 
veteran were available from Dr. King.  

On examination in March 1965 by the VA neuropsychiatrist who 
examined the veteran in November 1963, the neuropsychiatrist 
reported that, following clinical evaluation, psychosis had 
not been found.  The diagnosis was passive-aggressive 
personality, passive-aggressive type.  

In August 1965, the Board of Veterans' Appeals (Board) denied 
service connection for a nervous disorder.  In December 1990, 
the veteran submitted a request to reopen the claim of 
service connection for an acquired psychiatric disorder.  He 
indicated in his claim application (VA Form 21-526) that he 
was receiving disability benefits from the Social Security 
Administration (SSA) for his psychiatric disorder.  Documents 
from SSA showing that the veteran was in receipt of SSA 
disability benefits from at least July 1967 were associated 
with the claims folder.  Documents upon which the SSA relied 
in deciding a claim by the veteran for disability benefits 
are not included in the claims folder.  

It is at this point that some further analysis is in order.  
It is noted that there was a further Board decision in April 
1992, which held that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  When the RO reopened the claim in 
January 1998, it did so on the basis that the most recent 
Board decision did not address the matter of the presumed 
incurrence of a psychosis during service.  It appears to the 
undersigned Board Member that both in 1965 and 1992, the 
Board did not accept the diagnosis of a psychosis , because a 
psychosis was not definitively diagnosed in service, and 
because Dr. King's opinion that the veteran had a psychosis 
in service and thereafter, was outweighed by diagnoses on two 
VA examinations showing that the veteran had a personality 
disorder.  In any event, we find the January 1998 rating 
action to be a reasonable exercise of rating judgment, and to 
be an action favorable to the veteran, and the Board is not 
now disposed to second guess the RO as to whether the claim 
was reopened by the submission of new and material evidence.  

Now that the claim has been reopened and we reach the 
question of well-groundedness, the Board is of the opinion 
that precedent of the United States Court of Appeals for 
Veterans Claims (Court) in Robinette v. Brown, 8 Vet. App. 69 
(1995), is applicable.  If the medical records underlying the 
award of SSA disability benefits reflect the existence of an 
acquired psychiatric disorder, including a psychosis, that 
evidence, considered in conjunction with Dr. King's earlier 
opinion, would now serve to well-ground the claim.  As such, 
the Board is of the opinion that the medical records 
underlying the award of SSA disability benefits should be 
obtained, and, if thereafter in order, further development 
should be undertaken by the RO.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Accordingly, the claim of entitlement to service connection 
for an acquired psychiatric disorder is REMANDED for the 
following:  

1.  The RO should obtain from the Social 
Security Administration copies of all 
medical records upon which any decision 
regarding a claim by the veteran for 
disability benefits was based.  All 
documents which are received should be 
associated with the claims folder.  

2.  After the above-referenced records 
are obtained, the RO should carefully 
review the entire medical record.  If the 
medical records which are added to the 
claims folder indicate that the veteran 
currently has an acquired psychiatric 
disorder (as distinguished from only 
having a personality disorder), the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
existence and etiology of an acquired 
psychiatric disorder.  The claims folder 
must be made available to the examining 
physician in connection with the 
examination, and the physician must 
report that the claims folder has been 
reviewed.  All clinical findings should 
be reported in detail.  At the conclusion 
of the examination, the examining 
physician should furnish an opinion as to 
the following:  (a) Does the veteran have 
an acquired psychiatric disorder at the 
current time?  (b) If so, is it at least 
as likely as not that the acquired 
psychiatric disorder began during the 
veteran's service?  (c) If the veteran 
currently has a psychosis, is it at least 
as likely as not that such psychosis was 
manifested within one year of discharge 
from service?  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  

4.  The RO should then review the record 
and readjudicate the claim for service 
connection for an acquired psychiatric 
disorder.  If the decision remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


